DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered. 
REMARKS
The amendments of claims 1, 23, and 25 in the reply filed on 12/01/2020 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1, 3-6, 8, 21, and 23-25 are pending in this application. Claims 8 and 24 are withdrawn as drawn to an unelected species.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 20140190548, cited in IDS) in view of Nagata et al. (US 20070235077), hereinafter referred to as Kase and Nagata, respectively.
Regarding claim 1
two solar cells [10], which are first solar cell and second solar cell [10], adjacent to each other in a direction [x] parallel to a light-receiving surface of the solar cell module [1] (¶0026);
a tab line [11] (wiring member [11], ¶0026) which is disposed on a front surface of the first solar cell [10] and a back surface of the second solar cell [10], and electrically connects the two solar cells; and
a first and second bonding member [12] (resin adhesive layer [12], Fig 4, ¶0038), the first bonding member [12] (resin adhesive layer [12] on front surface, Fig 4) bonding the tab line [11] to the first solar cell [10] and the second bonding member [12] (resin adhesive layer [12] on the rear surface, Fig 4) bonding the tab line [11] to the second solar cell [10] (Figs 2 and 3), wherein:
the first solar cell [10] includes a bus bar electrode [31b] on the front surface and the second solar cell [10] includes a bus bar electrode [32b] on the back surface (Figs 2-4), the bus bar electrodes [31b] and [32b] extending in a longitudinal direction [x] of the tab line [11] and being configured to transfer electric charges from received light to the tab line [11] (Fig 2, ¶0031-0032), the bus bar electrode [31b] of the first solar cell having a front face (outer face of electrode [31b], Fig 4) and a back face (inner face of electrode [31b], Fig 4) opposite to the front face and the back face facing the first solar cell and the bus bar electrode [32b] of the second solar cell having a front face (outer face of electrode [32b], Fig 4) and a back face (inner face of electrode [32b], Fig 4) opposite to the front face and the back face facing the second solar cell,
the first bonding member [12] bonds the tab line [11] to the first solar cell [10] by bonding a first face of the tab line [11] (inner face of tab line [11], Fig 4) to the bus bar electrode [31b] included in the first solar cell [10], the first face of the tab line [11] facing the front face of the bus bar electrode [31b] included in the first solar cell (¶0038), and the second bonding member [12] bonds the tab line [11] to the second solar cell [10] by bonding a second face (inner face, Fig 4) of the tab line [11] opposite to the first face to the front face of the bus bar electrode [32b] included in the second solar cell [10] (¶0038, Figs 2-4), the second face of the tab line [11] facing the front face of the bus bar electrode [32b] included in the second solar cell (Fig 4),
the bonding strength between the tab line [11] and at least one of the two solar cells [10] in a first edge area on a side electrically connected with the other of the two solar cells by the tab line [11] is lower than bonding strength between the tab line [11] and the at least one of the two solar cells in a central area since the resin members [12] are formed closer to the center of the solar cell than at the edge of the solar cell (Figs 2-3, ¶0047),
the first and second bonding members [12] are electrically conductive (¶0039).
The reference fails to teach that bonding members [12] are longer than the bus bar electrodes since the reference fails to disclose the length of the bonding members.
Nagata discloses a solar cell module analogous to the solar cell module of Kase (Abstract). Nagata teaches that the solar cell module comprises a solder fillet [19] that directly corresponds to the bonding members of Kase since the solder fillet [19] bonds a connection tab [7] to the bus bar electrodes [2] (¶0080). The reference teaches that the bonding member [19] has a shorter length than the bus bar electrodes [2a] (Fig 5). The length of the bonding member [19] is suitable for the intended purpose as the length of the bonding member of Kase. Absent any evidence of unexpected results, it would have been obvious to one having ordinary skill in the art to include the length of the bonding member of Nagata as the length of the bonding member of Kase such that the bonding members are shorter than their respective bus bar electrodes since applying a known technique to a known device prima facie obviousness determination. See MPEP 2143, subsection D.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase and Nagata as applied to claim 1 above, and further in view of Nath et al. (US 4590327, cited in previous action), hereinafter referred to as Nath.
Regarding claims 3-5, modified Kase discloses all of the limitations as set forth above. The reference fails to teach that the solar cell module includes the bus bar electrode of the instant claims.
Nath discloses on figure 5 a solar cell analogous to each of the solar cells of Kase (Abstract). The solar cell includes bus bar [32] that directly corresponds to the bus bar of Kase, wherein finger electrodes [28] extend from the bus bar (Col 14:63-Col 15:4). The bus bar [32] reads on the bus bar of the instant claim, wherein a resistance per unit length of the bus bar electrode in the first edge area is lower than a resistance per unit length of the bus bar electrode in the central area and a resistance per unit length of a portion of the bus bar electrode closer to the central area is lower than a resistance per unit length of a portion of the bus bar electrode farther from the central area opposite to the first area since the bus bar electrode [32] in a first edge of the solar cell has an inversely tapered shape gradually wider toward the central area in a plan view (Fig 5). The bus bar structure improves the solar cell (Col 8:56-68). Thusly it would have obvious to one having ordinary skill in the art to substitute the bus bar of Kase with the bus bar of Nath to improve the solar cells. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase and Nagata as applied to claim 1 above, and further in view of Shin et al. (US 20120174975, cited in previous action) and Shigeji et al. (JP2014017277, cited in IDS), hereinafter referred to as Shin and Shigeji, respectively. Furthermore, Shigeji will be referenced in view of the English translation provided by the Applicant.
Regarding claim 6, modified Kase discloses all of the limitation as set forth above. Furthermore, the reference teaches that on each of the front surface and back surface of the first solar cell and on each of a front surface and the back surface of the second solar cell, the two solar cells [10] include:
a bus bar electrode [31b] which extends in a longitudinal direction [x] of the tab line [11], and transfers electric charges from received light to the tab line [11] (¶0031-0032, Fig 2); and
finger electrodes [31a] which cross the bus bar electrode [31b] in a plan view, and collect electric charges from received light (¶0031-0032).
The reference fails to teach that the bus bar electrode on the back surface extends at least through the central area to reach a point in the first edge area farther from the central area than a point in the first edge area on the front surface than the bus bar electrode on the front surface reaches. 
Shin discloses a solar cell analogous to the solar cells of Kase (Abstract), wherein the bus bar [142] directly corresponds to the front bus bar of Kase, the front electrodes [141] directly corresponds to the finger electrodes of Kase, and back bus bar [152] directly corresponds to the back surface bus bar electrode of Kase (Fig 1, ¶0107, ¶0138). Moreover, the reference teaches that bus bar electrode on the back surface extends at least through the central area to reach a point in the first edge farther from the central area than a point in the first edge area on the front surface than the bus bar electrode on the front surface since the length of each front bus bars [142] is shorter than a length of the back bus bar [152] (¶0178). The bus bars increase the efficiency of the solar cell (¶0133). Thusly, it would have been obvious to one having ordinary skill in the art to modify the solar cell of Kase to include the bus bars of Shin to increase the efficiency of the solar cell (Shin, ¶0133).
The applied references fails to teach that among the finger electrodes on the back surface, a finger electrode in the first edge area on the back surface is closer to an edged of the solar cell than an 
Shigeji discloses a solar cell analogous to the solar cells of Kase, wherein the solar cell includes bus bar [23a] which directly corresponds to the bus bars of Kase, and finger electrodes [24] which directly corresponds to the front and back surface finger electrodes of Kase (Abstract, Fig 2). The reference teaches that among the finger electrodes on the back surface, a finger electrode [22a] in the first edge area on the back surface is closer to an edge of the solar cell than an outermost finger electrode [24a] in the first edge area on the front surface among the finger electrodes on the front surface since the finger electrode structure is formed on the both the front and back surfaces of the solar cell (Fig 3). The finger electrodes increase the conversion efficiency of the solar cell (¶0004). Thusly, it would have been obvious to one having ordinary skill in the art to form the front and back surface finger electrodes of Kase as the finger electrodes of Shigeji to increase the conversion efficiency of the solar cell (Shigeji, ¶0004).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase and Nagata as applied to claim 1 above, and further in view of Wu et al. (US 20110168255, cited in previous action), hereinafter referred to as Wu.
Regarding claim 21, modified Kase discloses all of the limitations as set forth above. Furthermore, the reference teaches that:
the first solar cell [10] further includes finger electrodes [31a] on the front surface, and the second solar cell [10] further includes finger electrodes [31a] on the back surface (Fig 2), wherein the finger electrodes [31a] crossing the bus bar electrodes [31b] in a plan view and being configured to collect electric charges from received light (Fig 2, ¶0031-0032), and
in each of the two solar cells [10], the bus bar electrode [31b] is included in at least a portion of an area other than the first edge area since the bus bar electrode [31b] extends along the length of the solar cell (Fig 2).
The reference fails to teach that in the plan view, on at least one of the front surface of the first solar cell [10] and the back surface of the second solar cell [10], spacing between finger electrodes [31a] in a first area among the finger electrodes [31a] is greater than spacing between finger electrodes [31a] in a second area among the finger electrodes [31a], the second area being closer to the bus bar electrode [31b] than the first area is since the reference discloses uniform spacing being finger electrodes.
Wu discloses on figure 3Aa a solar cell analogous to the solar cell of Kase (Abstract), wherein the solar cell comprises bus bars [211] and finger electrodes [212] (¶0033-0034). The reference teaches that spacing between finger electrodes [212] in a first area [212c] of the finger electrode is greater than spacing between finger electrodes [212] in a second area [212b] of the finger electrodes, wherein the second area [212b] is closer to the bus bar [211] than the first area [212c]. This configuration can efficiently reduce the resistance of the finger electrodes (¶0034). Therefore, it would have been obvious to one having ordinary skill in the art to modify the electrode configuration of Kase to include to the configuration of Wu to efficiently reduce the resistance of the finger electrodes (Wu, ¶0034).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase (US 20140190548, cited in IDS) in view of Williams et al. (US 20110023952, cited in previous action), hereinafter referred to as Kase and Williams, respectively.
Regarding claim 23, Kase discloses on figures 1-4 solar cell module (Abstract), comprising:
two solar cells [10], which are first solar cell and second solar cell [10], adjacent to each other in a direction [x] parallel to a light-receiving surface of the solar cell module [1] (¶0026);
a tab line [11] (wiring member [11], ¶0026) which is disposed on a front surface of the first solar cell [10] and a back surface of the second solar cell [10], and electrically connects the two solar cells; and
a first bonding member [12] and a second bonding member [12] (resin adhesive layers [12] on the front and rear surface of the solar cell, Fig 4), the first bonding member [12] bonding the tab line [11] to the first solar cell [10] and the second bonding member [12] bonding the tab line [11] to the second solar cell [10] (Figs 1-4), wherein:
the bonding strength between the tab line [11] and at least one of the two solar cells [10] in a first edge area on a side electrically connected with the other of the two solar cells by the tab line [11] is lower than bonding strength between the tab line [11] and the at least one of the two solar cells in a central area since resin members [12] are formed closer to the center of the solar cell than at the edge of the solar cell (Figs 2-3, ¶0047)
on each of the front surface and a back surface of the first solar cell [10] and on each of a front surface and the back surface of the second solar cell [10], the two solar cells each include:
a bus bar electrode [31b] which extends in a longitudinal direction [x] of the tab line [11], and transfers electric charges from received light to the tab line [11] (¶0031-0032, Fig 2); 
finger electrodes [31a] which cross the bus bar electrode [31b] in a plan view, and collect electric charges from received light (¶0031-0032),
the bus bar electrode [31b] of the first solar cell has a front face (outer face of electrode [31b], Fig 4) and a back face (inner face of the electrode [31b], Fig 4) opposite to the front face and the back face facing the first solar cell, and the bus bar electrode [32b] of the second solar cell has a front face (outer face of electrode [32b], Fig 4) and a back face (inner face of electrode [32b], Fig 4) opposite to the front face, and the back face facing the second solar cell, and
the first bonding member [12] bonds the tab line [11] to the first solar cell by bonding a first face (inner face of tab line [11], Fig 4) of the tab line [11] to the front face of the bus bar electrode [32b] included in the first solar cell, the first face of the tab line [11] facing the front face of the bus bar electrode included in the first solar cell, and the second bonding member [12] bonds the tab line [11] to the second solar cell by bonding a second face (inner face of tab line [11], Fig 4) of the tab line [11] opposite to the first face to the front face of the bus bar electrode [32b] included in the second solar cell, the second face of the tab line [11] facing the front face of the bus bar electrode [32b] included in the second solar cell (Fig 1).
The reference fails to teach that among the finger electrodes on the back surface, at least one finger electrode in the first edge area on the back surface is closer to an edge of the solar cell than an outermost finger electrode, which is closest to the edge of the solar cell, in the first edge area on the front surface among the finger electrodes on the front surface.
Williams discloses on figure 1 a solar cell module analogous to the solar cell module of Kase, wherein the solar cell module comprises semiconductor fingers that directly corresponds to the finger electrodes of Kase since semiconductor fingers conduct electrons to their local tabs and bus bars (¶0021). The reference teaches that the length of the semiconductor finger directly affects the efficiency of the solar cell module, wherein shorter lengths are more efficient than larger lengths (¶0036). Thusly, one of ordinary skill would have considered the length of the finger electrodes in the first edge area on the front and back surfaces of Kase as result effective variables. Absent any evidence of unexpected results, the claimed length of the finger electrodes cannot be considered critical. Furthermore, one of ordinary skill in the art would have optimized, by routine experimentation the length of the finger . 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase and Williams as applied to claim 23 above, and further in view of Jin et al. (US 20120318345), hereinafter referred to as Jin.
Regarding claim 25, modified Kase discloses all of the limitations as set forth above. The references fail to teach that the finger electrodes on the front surface has a different arrangement than the finger electrodes on the back surface.
Jin discloses a solar cell analogous to the solar cell of modified Kase, wherein the number of rear finger lines is greater than the number of front finger lines. In this case, the efficiency of the device may not deteriorate (¶0105). Thusly, it would have been obvious to one having ordinary skill in the art to modify the number of finger electrodes on the front and back surfaces of Kase in view of the disclosure of Jin such that finger electrodes has a different arrangement than the finger electrodes of the back surface to keep the efficiency of the solar cell from deteriorating (Jin, ¶0105). 
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the applied reference Kase, wherein the resin adhesive layer [12] of Kase reads on the claimed first and second bonding members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796